SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1222
CA 15-00122
PRESENT: SCUDDER, P.J., SMITH, CENTRA, WHALEN, AND DEJOSEPH, JJ.


TRAVELERS INSURANCE COMPANY, AS SUCCESSOR IN
INTEREST BY MERGER TO GULF INSURANCE COMPANY,
PLAINTIFF-RESPONDENT,

                      V                                             ORDER

BENDERSON DEVELOPMENT COMPANY, LLC, DANFB, LLC,
BENDERSON DEVELOPMENT COMPANY, INC., BENDERSON
PROPERTIES, INC., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.
(APPEAL NO. 1.)


GALBO & ASSOCIATES, BUFFALO (RICHARD A. GALBO OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

KATZ & RYCHIK P.C., NEW YORK CITY (ABE M. RYCHIK OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered August 25, 2014. The order, among other things,
granted plaintiff’s motion for summary judgment on the amended
complaint and for summary judgment dismissing the counterclaim.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    November 20, 2015                     Frances E. Cafarell
                                                  Clerk of the Court